[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                No. 08-12337                   OCT 28, 2008
                            Non-Argument Calendar            THOMAS K. KAHN
                          ________________________               CLERK


                       D. C. Docket No. 07-01419-CV-IPJ

CECIL W. MOTON,

                                                             Plaintiff-Appellant,

                                     versus

NATHAN & NATHAN, P.C.,

                                                            Defendant-Appellee.

                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                        _________________________

                               (October 28, 2008)

Before CARNES, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:

      Plaintiff-Appellant Cecil W. Moton appeals from a final judgment entered

by the district court awarding him $500 in attorneys’ fees following the district

court’s grant of Moton’s summary judgment motion, resulting in an award of
$1000 in statutory damages, pursuant to the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. §§ 1692-1692p. Moton does not challenge the resolution

of the underlying lawsuit, but instead argues that the district court abused its

discretion in assessing attorneys’ fees under the FDCPA by awarding a flat fee of

$500 instead of using the “lodestar” formula. After careful review, we vacate and

remand to the district court for further proceedings consistent with this opinion.

      In FDCPA cases, we review the award of attorneys’ fees for abuse of

discretion, but “closely scrutinize questions of law decided by the district court in

reaching the fee award.” Hollis v. Roberts, 984 F.2d 1159, 1160 (11th Cir. 1993)

(quoting Camden I Condominium Ass’n v. Dunkle, 946 F.2d 768, 770 (11th Cir.

1991)).   A district court abuses its discretion when it “applies the wrong law,

follows the wrong procedure, bases its decision on clearly erroneous facts, or

commits a clear error in judgment.” Tran v. Toyota Motor Corp., 420 F.3d 1310,

1315 (11th Cir. 2005) (internal quotation marks omitted).

      The relevant facts are these. Moton sued Nathan & Nathan, P.C., alleging

that the firm had violated the FDCPA during its collection of a consumer debt on

behalf of Bank of America by omitting from its initial FDCPA-mandated

disclosures the required notice that a formal statutory dispute must be in writing.

On cross-motions for summary judgment, the district court entered an order in



                                          2
Moton’s favor, holding that Nathan & Nathan’s omission violated the FDCPA, and

awarded maximum FDCPA statutory damages of $1,000 to Moton. In the same

order -- and without any motion for attorneys’ fees filed by either party -- the

district court held that Nathan & Nathan’s violation was “de minimus,” and on that

basis, directed the entry of a judgment awarding to Moton “the sum of $500.00 as

reasonable attorney’s fee and costs.” Moton subsequently filed motions to alter or

amend the judgment and for an award of costs and attorneys’ fees, attaching fee

documentation not previously considered by the district court, showing 25.3

attorney hours for which compensation was sought at the rate of $250 per hour, for

a total fee request of $6,325. The district court denied Moton’s motions, standing

by the $500 in fees it had previously awarded.

      The FDCPA authorizes an award to any successful plaintiff of the costs of

the action and a “reasonable attorney’s fee as determined by the court.” 15 U.S.C.

§ 1692k(a)(3). In interpreting this provision, we have held that Supreme Court

precedent in the civil rights fee-shifting context is applicable. Hollis, 984 F.2d at

1161 (“Although [Blum v. Stenson, 465 U.S. 886 (1984)] was decided in the

context of the civil rights fee-shifting statute, its principles are equally applicable

here.”). Under the Supreme Court’s approach, we said, “[t]he initial estimate of a

reasonable attorney’s fee is properly calculated by multiplying the number of hours



                                           3
reasonably expended on the litigation times a reasonable hourly rate.” Id. (quoting

Blum, 465 U.S. at 888). In addition, “‘reasonable fees’ under § 1988 are to be

calculated according to the prevailing market rates in the relevant community.” Id.

(quoting Blum, 465 U.S. at 888). Our clear precedent thus requires a district court,

when awarding attorneys’ fees under the FDCPA -- like under the typical fee-

shifting statute -- to do the following:

      The starting point in fashioning an award of attorney’s fees is to
      multiply the number of hours reasonably expended by a reasonable
      hourly rate. This “lodestar” may then be adjusted for the results
      obtained. Although a district court has wide discretion in performing
      these calculations, the court’s order on attorney’s fees must allow
      meaningful review -- the district court must articulate the decisions it
      made, give principled reasons for those decisions, and show its
      calculation.

Loranger v. Stierheim, 10 F.3d 776, 781 (11th Cir. 1994) (citations and quotations

omitted).

      The district court did not do this here. Rather, the district court awarded a

flat fee of $500.00, based on the amount of damages plaintiff received, without so

much as attempting to perform a “lodestar” analysis, nor articulating what it

deemed to be reasonable fees or reasonable hours for the attorneys’ work on this

case. It also never explained why the flat rate it awarded deviated as it did from

the “lodestar” calculation.      Although the district court admittedly has wide

discretion in this arena, we nonetheless are constrained to hold that the district

                                           4
court abused its discretion by failing to perform any “lodestar” calculation at all.

See Camacho v. Bridgeport Financial, Inc., 523 F.3d 973, 982 (9th Cir. 2008)

(FDCPA case holding that “the district court erred by awarding a ‘flat award,’ and

on remand the court should calculate the lodestar to determine a presumptively

reasonable fees-on-fees award before assessing whether upward or downward

adjustments are warranted”).1

       Accordingly, we vacate and remand to the district court to calculate

attorneys’ fees using the “lodestar” analysis.

       VACATED AND REMANDED.




       1
          The cases cited by Nathan & Nathan, purporting to hold that a flat-fee award is
permissible under the FDCPA, are not binding on us, and in any event, are not helpful here.
Indeed, in French v. Corporate Receivables, Inc., 489 F.3d 402 (1st Cir. 2007), the district court,
though briefly, did say that it had performed the “lodestar” calculation and then adjusted
accordingly. And in Carroll v. Wolpoff & Abramson, 53 F.3d 626 (4th Cir. 1995), it is hard to
tell from the opinion whether the district court calculated the “lodestar” and then deviated from
it, or whether it never calculated it at all. Moreover, the plaintiff there did not win the maximum
amount of statutory damages, but rather, received only $50 in statutory damages at the close of
underlying litigation, which was five percent of amount she initially sought. Finally, in Johnson
v. Eaton, 80 F.3d 148 (5th Cir. 1996), the plaintiff won no damages at all, and therefore, the
court held that she was not entitled to any attorneys’ fees.

                                                 5